Name: 80/1316/EEC: Commission Decision of 17 December 1980 approving a programme relating to seeds and propagating material in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D131680/1316/EEC: Commission Decision of 17 December 1980 approving a programme relating to seeds and propagating material in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) Official Journal L 380 , 31/12/1980 P. 0009 - 0009++++COMMISSION DECISION OF 17 DECEMBER 1980 APPROVING A PROGRAMME RELATING TO SEEDS AND PROPAGATING MATERIAL IN FRANCE PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 80/1316/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ) , AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE FRENCH GOVERNMENT FORWARDED ITS PROGRAMME RELATING TO SEEDS AND PROPAGATING MATERIAL ON 13 DECEMBER 1979 AND SUPPLIED ADDITIONAL INFORMATION ON 8 SEPTEMBER 1980 ; WHEREAS THE SAID PROGRAMME RELATES TO THE CREATION , RESTRUCTURING AND RATIONALIZATION OF FACILITIES FOR THE COLLECTION , DRYING , PROCESSING , STORING , CLEANING , SORTING , GRADING AND PACKAGING OF SEEDS AND PROPAGATING MATERIAL AND OF LABORATORIES FOR THEIR ANALYSIS WITH THE AIM OF ADAPTING THESE FACILITIES TO THE INCREASING DEMAND FOR SUPERIOR QUALITY SEEDS AND PROPAGATING MATERIAL ; WHEREAS IT CONSTITUTES THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE SEED AND PROPAGATING MATERIAL SECTOR IN FRANCE ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME RELATING TO SEEDS AND PROPAGATING MATERIAL FORWARDED BY THE FRENCH GOVERNMENT PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 13 DECEMBER 1979 FOR WHICH ADDITIONAL INFORMATION WAS SUPPLIED ON 8 SEPTEMBER 1980 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 17 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 .